                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 MICHELLE SWANK,                                    Case No. 18-13353

        Plaintiff,                                  Stephanie Dawkins Davis
 v.                                                 United States District Judge

 COMMISSIONER OF SOCIAL
 SECURITY,

      Defendant.
 ____________________________/

                      OPINION AND ORDER
      CROSS-MOTIONS FOR SUMMARY JUDGMENT (ECF Nos. 11, 13)

I.     PROCEDURAL HISTORY

       A.     Proceedings in this Court

       On October 26, 2018, plaintiff Michelle Swank filed the instant suit seeking

judicial review of the Commissioner’s unfavorable decision disallowing benefits.

(ECF No. 1). This matter is before the Court on cross-motions for summary

judgment. (ECF Nos. 11, 13).

       B.     Administrative Proceedings

       Swank filed applications for a period of disability, disability insurance

benefits, and supplemental security income on November 30, 2015, alleging




                                           1
disability beginning January 1, 2014. (Tr. 18).1 The claims were initially

disapproved by the Commissioner on March 31, 2016. (Tr. 18). Swank requested

a hearing, and on September 6, 2017, she appeared with counsel before

Administrative Law Judge (“ALJ”) Amy L. Rosenberg, who considered the case

de novo. (Tr. 36-65). In a decision dated January 18, 2018, the ALJ found that

Swank was not disabled. (Tr. 18-31). The ALJ’s decision became the final

decision of the Commissioner on August 21, 2018, when the Appeals Council

denied Swank’s request for review. (Tr. 1-6); Wilson v. Comm’r of Soc. Sec., 378

F.3d 541, 543-44 (6th Cir. 2004).

II.    FACTUAL BACKGROUND

       Swank, born in 1977, was 36 years old on the alleged disability onset date.

(Tr. 25, 29). At the time of the hearing, she was 40 years old and lived alone. (Tr.

29, 41). Swank has a GED and past relevant work as an auto detailer and a general

inspector. (Tr. 29, 42). Swank alleges that she stopped working and is disabled

because of neck pain, fibromyalgia, autoimmune disease, neuropathy, anxiety,

depression, bipolar disorder, post-traumatic stress disorder (“PTSD”), chronic

obstructive pulmonary disease (“COPD”), degenerative disc disease, spinal




       1
        The Administrative Record appears on the docket at entry number 8. All references to
the same are identified as “Tr.”

                                              2
spondylosis, neuroforaminal narrowing, osteoarthritis, hip spurs, stomach issues,

acid reflux, ulcers, and high blood pressure. (Tr. 236-37).

      The ALJ applied the five-step disability analysis and found at step one that

although Swank worked after the alleged onset date of January 1, 2014, the work

activity did not rise to the level of substantial gainful activity. (Tr. 20). At step

two, the ALJ found that Swank had the following severe impairments:

degenerative disc disease of the cervical and lumbar spine; partial thickness tear,

tendinopathy, and osteoarthritis of the left shoulder; carpal tunnel syndrome;

obsessive compulsive disorder (“OCD”); mood disorder; PTSD; major depressive

disorder; and generalized anxiety disorder. (Tr. 21). The ALJ also found that

Swank’s mild mitral and tricuspid regurgitation, mild pulmonary hypertension,

gastroesophageal reflux disease (“GERD”), and insomnia were non-severe

impairments, and that Swank’s fibromyalgia did not qualify as a medically

determinable impairment. (TR 21-22). At step three, the ALJ determined that

Swank’s impairments did not singly or in combination meet or medically equal one

of the listings in the regulations. (Tr. 22-24).

      Thereafter, the ALJ assessed Swank’s residual functional capacity (“RFC”)

as follows:

              After careful consideration of the entire record, I find that
              the claimant has the residual functional capacity to
              perform sedentary work as defined in 20 CFR
              404.1567(a) and 416.967(a) except she needs a sit/stand

                                            3
             option allowing her to work in either a seated or standing
             position, with changes in position at will, 30 to 60
             minutes. She can occasionally climb ramps or stairs, but
             cannot climb ladders, ropes, or scaffolds. She can
             occasionally balance, stoop, kneel, crouch, and crawl.
             She can frequently reach, handle, finger and feel. She
             should not work at unprotected heights and should not
             operate dangerous machinery. She can understand,
             remember, and carry out simple, routine tasks and can
             make simple work-related decisions. She can tolerate
             occasional interaction with supervisors, coworkers, and
             the public.

(Tr. 24-29). At step four, the ALJ found that Swank was unable to perform any

past relevant work. (Tr. 29). At step five, the ALJ denied Swank benefits because

she found that there were jobs that exist in significant numbers in the national

economy that Swank could perform. (Tr. 30).

III.   DISCUSSION

       A.    Standard of Review

       In enacting the social security system, Congress created a two-tiered system

in which the administrative agency handles claims, and the judiciary merely

reviews the agency determination for exceeding statutory authority or for being

arbitrary and capricious. Sullivan v. Zebley, 493 U.S. 521 (1990). The

administrative process itself is multifaceted in that a state agency makes an initial

determination that can be appealed first to the agency itself, then to an ALJ, and

finally to the Appeals Council. Bowen v. Yuckert, 482 U.S. 137 (1987). If relief is

not found during this administrative review process, the claimant may file an

                                           4
action in federal district court. Mullen v. Bowen, 800 F.2d 535, 537 (6th Cir.

1986).

      This Court has original jurisdiction to review the Commissioner’s final

administrative decision pursuant to 42 U.S.C. § 405(g). Judicial review under this

statute is limited in that the court “must affirm the Commissioner’s conclusions

absent a determination that the Commissioner has failed to apply the correct legal

standards or has made findings of fact unsupported by substantial evidence in the

record.” Longworth v. Comm’r of Soc. Sec., 402 F.3d 591, 595 (6th Cir. 2005);

Walters v. Comm’r of Soc. Sec., 127 F.3d 525, 528 (6th Cir. 1997). In deciding

whether substantial evidence supports the ALJ’s decision, “we do not try the case

de novo, resolve conflicts in evidence, or decide questions of credibility.” Bass v.

McMahon, 499 F.3d 506, 509 (6th Cir. 2007); Garner v. Heckler, 745 F.2d 383,

387 (6th Cir. 1984). “It is of course for the ALJ, and not the reviewing court, to

evaluate the credibility of witnesses, including that of the claimant.” Rogers v.

Comm’r of Soc. Sec., 486 F.3d 234, 247 (6th Cir. 2007); Jones v. Comm’r of Soc.

Sec., 336 F.3d 469, 476 (6th Cir. 2003) (An “ALJ is not required to accept a

claimant’s subjective complaints and may ... consider the credibility of a claimant

when making a determination of disability.”); Walters, 127 F.3d at 531

(“Discounting credibility to a certain degree is appropriate where an ALJ finds

contradictions among medical reports, claimant’s testimony, and other evidence.”).


                                          5
“However, the ALJ is not free to make credibility determinations based solely

upon an ‘intangible or intuitive notion about an individual’s credibility.’” Rogers,

486 F.3d at 247 (quoting Soc. Sec. Rul. 96-7p, 1996 WL 374186, at *4).

      If supported by substantial evidence, the Commissioner’s findings of fact are

conclusive. 42 U.S.C. § 405(g). Therefore, this Court may not reverse the

Commissioner’s decision merely because it disagrees or because “there exists in

the record substantial evidence to support a different conclusion.” McClanahan v.

Comm’r of Soc. Sec., 474 F.3d 830, 833 (6th Cir. 2006); Mullen, 800 F.2d at 545.

Substantial evidence is “more than a scintilla of evidence but less than a

preponderance; it is such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Rogers, 486 F.3d at 241; Jones, 336 F.3d at

475. “The substantial evidence standard presupposes that there is a ‘zone of

choice’ within which the [Commissioner] may proceed without interference from

the courts.” Felisky v. Bowen, 35 F.3d 1027, 1035 (6th Cir. 1994) (internal

quotation marks omitted) (quoting Mullen, 800 F.2d at 545).

      The scope of this Court’s review is limited to an examination of the record

only. Bass, 499 F.3d at 512-13; Foster v. Halter, 279 F.3d 348, 357 (6th Cir.

2001). When reviewing the Commissioner’s factual findings for substantial

evidence, a reviewing court must consider the evidence in the record as a whole,

including that evidence which might subtract from its weight. Wyatt v. Sec’y of


                                          6
Health & Human Servs., 974 F.2d 680, 683 (6th Cir. 1992). “Both the court of

appeals and the district court may look to any evidence in the record, regardless of

whether it has been cited by the Appeals Council.” Heston v. Comm’r of Soc. Sec.,

245 F.3d 528, 535 (6th Cir. 2001). There is no requirement, however, that either

the ALJ or the reviewing court discuss every piece of evidence in the

administrative record. Kornecky v. Comm’r of Soc. Sec., 167 F. App’x 496, 508

(6th Cir. 2006) (“[a]n ALJ can consider all the evidence without directly

addressing in his written decision every piece of evidence submitted by a party.”)

(internal citation marks omitted); see also Van Der Maas v. Comm’r of Soc. Sec.,

198 F. App’x 521, 526 (6th Cir. 2006).

      B.     Governing Law

      The “[c]laimant bears the burden of proving his entitlement to benefits.”

Boyes v. Sec’y of Health & Human Servs., 46 F.3d 510, 512 (6th Cir. 1994);

accord, Bartyzel v. Comm’r of Soc. Sec., 74 F. App’x 515, 524 (6th Cir. 2003).

There are several benefits programs under the Act, including the Disability

Insurance Benefits Program (“DIB”) of Title II (42 U.S.C. §§ 401 et seq.) and the

Supplemental Security Income Program (“SSI”) of Title XVI (42 U.S.C. §§ 1381

et seq.). Title II benefits are available to qualifying wage earners who become

disabled prior to the expiration of their insured status; Title XVI benefits are

available to poverty stricken adults and children who become disabled. F. Bloch,


                                           7
Federal Disability Law and Practice § 1.1 (1984). While the two programs have

different eligibility requirements, “DIB and SSI are available only for those who

have a ‘disability.’” Colvin v. Barnhart, 475 F.3d 727, 730 (6th Cir. 2007).

“Disability” means:

             inability to engage in any substantial gainful activity by
             reason of any medically determinable physical or mental
             impairment which can be expected to result in death or
             which has lasted or can be expected to last for a
             continuous period of not less than 12 months.

42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A); see also 20 C.F.R. § 416.905(a).

      The Commissioner’s regulations provide that disability is to be determined

through the application of a five-step sequential analysis set forth at 20 C.F.R.

§§ 404.1520, 416.920. Essentially, the ALJ must determine whether: (1) the

claimant is engaged in significant gainful activity; (2) the claimant has any severe

impairment(s); (3) the claimant’s impairments alone or in combination meet or

equal a Listing; (4) the claimant is able to perform past relevant work; and (5) if

unable to perform past relevant work, whether there is work in the national

economy that the claimant can perform. Id. “If the Commissioner makes a

dispositive finding at any point in the five-step process, the review terminates.”

Colvin, 475 F.3d at 730.

      “Through step four, the claimant bears the burden of proving the existence

and severity of limitations caused by her impairments and the fact that she is


                                          8
precluded from performing her past relevant work.” Jones, 336 F.3d at 474, cited

with approval in Cruse v. Comm’r of Soc. Sec., 502 F.3d 532, 540 (6th Cir. 2007).

If the analysis reaches the fifth step without a finding that the claimant is not

disabled, the burden transfers to the Commissioner. Combs v. Comm’r of Soc.

Sec., 459 F.3d 640, 643 (6th Cir. 2006). At the fifth step, the Commissioner is

required to show that “other jobs in significant numbers exist in the national

economy that [the claimant] could perform given [his] RFC and considering

relevant vocational factors.” Rogers, 486 F.3d at 241; 20 C.F.R.

§§ 404.1520(a)(4)(v) and (g), 416.920(a)(4)(v) and (g).

      If the Commissioner’s decision is supported by substantial evidence, the

decision must be affirmed even if the court would have decided the matter

differently and even where substantial evidence supports the opposite conclusion.

McClanahan, 474 F.3d at 833; Mullen, 800 F.2d at 545. In other words, where

substantial evidence supports the ALJ’s decision, it must be upheld.

      C.     Analysis and Conclusions

      Swank contends that (1) “the ALJ’s decision did not properly assess the

medical evidence presented in this case in support of the Claimant’s numerous

medical difficulties;” and (2) “the ALJ’s determination regarding credibility and

evidence cited in support of those determinations failed to properly take into

account all the evidence regarding Claimant’s difficulties.” Swank claims that the


                                           9
ALJ’s discussion regarding the diagnosis of fibromyalgia is of particular

significance. (ECF No. 11, PageID.757.)

       Swank’s fairly non-specific and underdeveloped arguments are inadequate

to demonstrate that reversible error has occurred. In fact, the ALJ’s assessment of

Swank’s fibromyalgia is the only issue that is even partially developed by Swank

in this matter. The “Argument” portion of Swank’s twenty-five-page brief spans

only two pages and primarily consists of perfunctory, over-generalized arguments

and citations to law without any meaningful attempt at factual or legal analysis or

citations to the record evidence. (See ECF No. 11, PageID.757-758.) “[I]ssues

adverted to in a perfunctory manner, unaccompanied by some effort at developed

argumentation, are deemed waived.” McPherson v. Kelsey, 125 F.3d 989, 995-96

(6th Cir. 1997) (citations omitted). “It is not sufficient for a party to mention a

possible argument in the most skeletal way, leaving the court to . . . put flesh on its

bones.” Id. Therefore, to the extent that Swank purports to raise any issue other

than the ALJ’s assessment of her fibromyalgia, those issues are waived.2



       2
          The Court notes that another court in this District recently warned Swank’s counsel that
his failure to cite evidence and develop arguments on his client’s behalf is sanctionable and
could lead to a referral to the Michigan Attorney Grievance Commission for investigation. Getz
v. Comm’r of Soc. Sec., No. 18-11625, 2019 WL 2710053, at *2-3 (E.D. Mich. June 10, 2019)
(Stafford, M.J.), report and recommendation adopted, No. 2:18-cv-11625, 2019 WL 2647260
(E.D. Mich. June 27, 2019). Counsel filed Swank’s Motion for Summary Judgment and brief in
support before receiving the warning in Getz, however, counsel’s failure to heed this warning in
future filings may result in sanctions.


                                                10
       Social Security Ruling (“SSR”) 12-2p provides guidance on how [the

Commissioner will] develop evidence to establish that a person has a medically

determinable impairment (MDI) of fibromyalgia (FM), and how [the

Commissioner will] evaluate [fibromyalgia] in disability claims and continuing

disability reviews under titles II and XVI of the Social Security Act (Act).” Titles

II & XVI: Evaluation of Fibromyalgia, SSR 12-2p, 2012 WL 3104869, at *1

(S.S.A. July 25, 2012). To establish a medically determinable impairment of

fibromyalgia under SSR 12-2p, a claimant must have a positive diagnosis of

fibromyalgia from an acceptable medical source and produce documented evidence

consistent with that diagnosis that meets certain criteria, based on either the 1990

American College of Rheumatology (“ACR”) Criteria for the Classification of

Fibromyalgia or the 2010 ACR Preliminary Diagnostic Criteria. Id. at *2.

Relevant here are the 2010 ACR Criteria,3 which require: (1) a history of

widespread pain; (2) repeated manifestations of six or more fibromyalgia

symptoms, signs, or co-occurring conditions; and (3) evidence that other disorders

that could cause the repeated manifestations of symptoms, signs, or co-occurring

conditions were excluded. Id. at *3.




       3
       Swank does not challenge the ALJ’s assessment of her fibromyalgia under the 1990
ACR Criteria.

                                            11
      The ALJ assessed Swank’s fibromyalgia under SSR 12-2p, in relevant part,

as follows:

               In the instant case, the claimant does have a fibromyalgia
               diagnosis listed by her doctor (3F/54). There is no
               evidence in the record, however, that demonstrates that
               the claimant meets the 1990 or 2010 ACR criteria. . . .

               . . . The claimant does report widespread pain, so she
               meets that criterion. The 2010 ACR criteria also require
               documented evidence of repeated manifestations of six or
               more fibromyalgia symptoms, such as muscle pain,
               irritable bowel syndrome, fatigue, tiredness, cognitive or
               memory problems, headache, abdominal cramps,
               dizziness, insomnia, depression, and anxiety. The
               claimant does have reported muscle pain, depression,
               anxiety, and insomnia in the record; however, there is not
               repeated manifestations of other symptoms documented
               in the record. Therefore [s]he does not meet the 2010
               ACR criteria. Moreover, her symptoms could be
               explained by other medically-determinable impairments
               established in the record, such as degenerative disc
               disease, carpal tunnel syndrome, depression, and anxiety.
               Since the claimant does not meet the criteria required by
               SSR 12-2p, I find the claimant’s alleged fibromyalgia is
               not a medically determinable impairment.

               Despite my finding that fibromyalgia is not a medically-
               determinable impairment, I still fully considered the
               claimant’s complaints of pain and other symptoms in
               determining her residual functional capacity.

(Tr. 21-22).

      Swank argues that she does meet the 2010 ACR criteria. She says that

“[t]here is history of widespread pain, manifestations of six or more signs

including muscle pain, fatigue and tiredness, cognitive and memory problems,

                                           12
muscle weakness, headaches, pain and cramps in the abdomen, numbness and

tingling, dizziness, insomnia, waking unrefreshed, depression, anxiety disorder,

nervousness, shortness of breath, and irritable bowel syndrome.” (ECF No. 11,

PageID.757). She also says that she has co-occurring conditions such as irritable

bowel syndrome, depression, anxiety disorder, and GERD, and she argues that

those conditions support a finding that she “suffers from a manifestations [sic]

which support a determination of fibromyalgia.” (ECF No. 11, PageID.757).

      Swank makes these arguments without citing any record medical evidence to

demonstrate that she actually suffers from all of these symptoms and conditions

and that the symptoms manifest repeatedly, as is required under the 2010 ACR

criteria. Notably, while Swank spends the majority of her brief providing a very

thorough summary of the hearing testimony, her brief wholly fails to cite any

record medical evidence in support of her appeal. The Court is under no obligation

to scour the record for evidence to develop, support, or confirm Swank’s

arguments, and it will not do so here, particularly where she is represented by

counsel. See Deguise v. Comm’r of Soc. Sec., No. 12-10590, 2013 WL 1189967,

at *7 (E.D. Mich. Feb. 19, 2013), report and recommendation adopted, No. 12-

10590, 2013 WL 1187291 (E.D. Mich. Mar. 22, 2013) (“plaintiff cannot simply

make the claim that the ALJ erred . . . , while leaving it to the Court to scour the

record to support th[e] claim) (citing McPherson, supra; Crocker v. Comm’r of


                                          13
Soc. Sec., No. 1:08-CV-1091, 2010 WL 882831 at *6 (W.D. Mich. Mar. 9, 2010)

(“This court need not make the lawyer’s case by scouring the party’s various

submissions to piece together appropriate arguments.”)).

       On the other hand, the Commissioner cites and relies upon a host of record

evidence in arguing that the ALJ properly determined that Swank did not meet the

2010 ACR criteria. (ECF No. 13, PageID.775-778). The Commissioner notes the

ALJ’s finding that Swank had repeated manifestations of muscle pain, depression,

anxiety, and insomnia but argues that the record lacks repeated documentation of

Swank’s alleged fatigue and tiredness, cognitive and memory problems,

headaches, dizziness, shortness of breath, abdominal pain and cramps, irritable

bowel syndrome, or GERD. The Commissioner also points out the ALJ’s finding

that those symptoms could be explained by Swank’s other conditions.

       With regard to fatigue and tiredness, the Commissioner acknowledges

Swank’s assertion in her February 2016 Function Report that she is tired and

lethargic most days. (ECF No. 13, PageID.775 (citing Tr. 245)). But the

Commissioner asserts that the first time Swank complained of fatigue to a medical

provider was in May 2015, over a year after the alleged disability onset date. 4

(ECF No. 13, PageID.775 (citing Tr. 665)). At the May 2015 appointment and a



       4
         Swank reported fatigue in May 2013, prior to the alleged onset date, which the treating
provider associated with Swank’s depression. (Tr. 386.)

                                               14
July 2015 follow-up appointment, Swank’s cardiologist, Mumtaz Memon, M.D.

assessed Swank’s fatigue in conjunction with her snoring, lack of energy, and

increased daytime somnolence as suggestive of sleep apnea. (ECF No. 13,

PageID.775-776 (citing Tr. 662, 665)). There is no evidence that sleep apnea was

ruled out. The Commissioner notes that the next medically documented complaint

of fatigue was a year and a half later in December 2016, at a preoperative cardiac

evaluation. (ECF No. 13, PageID.776 (citing Tr. 658)). At that appointment,

cardiologist Elizabeth Pielsticker, M.D. attributed Swank’s symptoms of fatigue,

chest pressure, shortness of breath, and palpitations to stress and/or low potassium

levels. (Tr. 659). Swank complained of fatigue and multiple cardiac symptoms

again in June 2017, which Dr. Pielsticker attributed to anxiety. (Tr. 655-56.) The

Commissioner contends that where fatigue is one of the hallmark symptoms of

fibromyalgia, Swank’s intermittent reports are not the type of repeated

manifestation that one would reasonably expect under the ruling. (ECF No. 13,

PageID.776).

      Regarding Swank’s alleged cognitive and memory problems, the

Commissioner acknowledges Swank’s own testimony that she is “confused a lot,”

but points out that the evidence reflects normal memory and concentration, as

discussed by the ALJ. (ECF No. 13, PageID.776 (citing Tr. 23, 48, 363, 367, 369,

373, 647)). For instance, the ALJ discussed April 2014 and February 2016


                                         15
examinations at which Swank was noted to have normal memory, concentration,

attention, thought process, speech, and fund of knowledge. (Tr. 23, 28 (citing Tr.

363, 647)). The ALJ also noted that throughout the record, Swank was

demonstrably able to provide information to, follow instructions from, and respond

to questions from her medical providers. (Tr. 23). The ALJ further noted Swank’s

ability to answer questions appropriately at the hearing without difficulty

understanding and attending to the content of the hearing. (Tr. 23-24).

      Next, the Commissioner acknowledges that the record contains complaints

of dizziness and shortness of breath but asserts that most of the treatment notes

suggest that those symptoms were caused by Swank’s anxiety. (ECF No. 13,

PageID.777-778). In fact, in January 2014, Swank presented at the emergency

room with shortness of breath and dizziness; she was diagnosed with bronchitis.

(Tr. 444-50). In March 2015, Swank presented at the emergency room with chest

pain, palpitations, nausea, dizziness, and shortness of breath. She explained that

she had similar symptoms in the past due to anxiety and admitted that she had a

stressful day. (Tr. 429-38). Swank was also positive for shortness of breath at a

July 2015 visit to her cardiologist, but negative in February, September, October,

and December 2015. (Tr. 332, 335, 338, 356, 662-63). In February 2016, Swank

reported that she had intermittent panic attacks, during which she experienced

shortness of breath and loss of focus, among other things. (Tr. 645). Swank also


                                         16
reported shortness of breath in December 2016, which her cardiologist felt was

provoked by stress and a result of low potassium levels, and in June 2017, which

the cardiologist attributed to anxiety. (Tr. 655-56, 658-59).

      Additionally, the Commissioner points out that Swank only reported

headaches in March 2015 and January 2016, the latter of which were caused by

medication. (ECF No. 13, PageID.777 (citing Tr. 436, 477, 528, 532, 534, 543,

548)). Swank denied headaches in February and September 2015. (ECF No. 13,

PageID.777 (citing Tr. 338, 355)). The Commissioner also asserts that there is

only one reference to GERD in the medical record and no evidence that Swank had

irritable bowel syndrome or suffered from abdominal pain/cramps. (ECF No. 13,

PageID.778 (citing Tr. 680-81)).

      Swank offers no reply to the Commissioner’s argument and the evidence

presented. It is Swank who “bears the burden of proving the existence and severity

of limitations caused by her impairments” through step four of the sequential

evaluation process. Jones, 336 F.3d at 474. Considering Swank’s underdeveloped

and largely unsupported argument, the Commissioner’s well-supported

counterargument, and an independent review of the record, the Court finds that

Swank has not carried her burden of establishing fibromyalgia as a medically

determinable impairment. Notably, even if Swank’s shortness of breath and

fatigue qualified as “repeated manifestations of symptoms” under the 2010 ACR


                                         17
Criteria, the evidence cited above suggests that those symptoms are caused by

other disorders, like depression, anxiety, and sleep apnea. The ALJ stated as much

in her decision (see Tr. 22), and there is no evidence that those other disorders have

been excluded, as is also required under the 2010 ACR Criteria. Swank has failed

to demonstrate any error committed by the ALJ in determining that her

fibromyalgia does not meet the 2010 ACR Criteria and is therefore not a medically

determinable impairment.

      Moreover, despite finding that Swank’s fibromyalgia was not a medically

determinable impairment, the ALJ expressly indicated that she still fully

considered Swank’s symptoms and complaints of pain in assessing Swank’s RFC.

(Tr. 22). Swank does not challenge the ALJ’s RFC assessment or indicate what

additional functional limitations the ALJ should have included in her RFC to

account for her fibromyalgia. Again, it is Swank’s burden to prove that she has a

more restrictive RFC than that assessed by the ALJ, see Jordan v. Comm’r of Soc.

Sec., 548 F.3d 417, 423 (6th Cir. 2008) (citing Her v. Comm’r of Soc. Sec., 203

F.3d 388, 392 (6th Cir. 1999)), and she has not done so.

      Furthermore, as the ALJ noted, none of Swank’s treating physicians

provided a medical opinion regarding Swank’s ability to perform work-related

activities as a result of her fibromyalgia or any of her other conditions. (Tr. 28).

Where no treating or examining source identifies functional limitations or indicates


                                          18
that a claimant is disabled, an ALJ is entitled to rely on the findings of the state

agency consultant. Johnson v. Comm’r of Soc. Sec., No. 11-14644, 2013 WL

812081, at *6 (E.D. Mich. Feb. 12, 2013), report and recommendation adopted,

2013 WL 811788 (Mar. 5, 2013).

      Here, the state-agency reviewing psychologist, Dr. Jerry Csokasy, Ph.D.,

and the state-agency reviewing physician, Dr. Thomas Chiambretti, DO,

considered Swank’s allegations and the medical records concerning fibromyalgia,

found that Swank’s fibromyalgia was a severe impairment, expressly considered

Swank’s fibromyalgia in assessing Swank’s RFC, and determined that Swank was

capable of performing a reduced range of unskilled, light work – a less restrictive

RFC than that assessed by the ALJ. (Tr. 67-83, 85-101). The ALJ reviewed and

accorded great weight to Dr. Csokasy’s assessment of Swank’s mental RFC and

partial weight to Dr. Chiambretti’s assessment of Swank’s physical RFC, finding

that the record developed at the hearing level rendered Swank more limited than

Dr. Chiambretti opined. (Tr. 28).

      Swank does not challenge the ALJ’s assessment of Dr. Csokasy’s or Dr.

Chiambretti’s opinions, so any such claim is waived. Presumably, Swank does not

object to the ALJ’s determination that she has less physical residual functional

capacity than that assessed by Dr. Chiambretti. Regardless, the ALJ properly




                                           19
relied on the opinions of the state-agency consultants, which constitute substantial

evidence supporting the ALJ’s decision.

IV.   CONCLUSION

      For the reasons set forth above, the Court DENIES plaintiff’s motion for

summary judgment, GRANTS defendant’s motion for summary judgment, and

AFFIRMS the findings of the Commissioner.

      IT IS SO ORDERED.

Date: March 9, 2020                        s/Stephanie Dawkins Davis
                                           Stephanie Dawkins Davis
                                           United States District Judge




                                          20
